DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/29/2019 and 12/16/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 8, 11-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herzer et al. [Herzer] (US PGPub 2018/0183332) in view of Ueno (US PGPub 2013/0049712).

As to claim 1
Herzer discloses a power converter system (multiphase power converter 100/200, see Figs. 1 and 2) comprising: 
a plurality of N power stages (power stages 104, see Figs. 1 and 2) operably interleaved with their respective output signals coupled to supply their respective output currents (output current generated by each power stage; see paragraph 0018, lines 4-5) to a common output node (input to filter 114, see Figs. 1 and 2), each power stage of the plurality of N power stages being adapted to receive a corresponding pulse width modulation signal (pulse frequency modulation (PFM) signals; see Fig. 2), wherein each power stage of the plurality of power stages comprises a delay modulation engine (DME) (modulator 106, see Figs. 1 and 2) that comprises: 
generating a respective output signal (driver control signal 120, see Figs. 1 and 2) by applying a delay to an edge of the corresponding pulse width modulation signal (see paragraph 0033, lines 4-16).
Though Herzer discloses a power converter system comprising a plurality of power stages each including a delay modulation engine (DME), Herzer fails to specifically disclose the DME comprising:
a first input node coupled to receive a first signal representative of an output current signal of the corresponding power stage; 
a second input node coupled to receive a second signal representative of an average of the N output currents; 
a detection circuit coupled to the first input node and to the second input node and configured to determine a difference between the first signal and the second signal; and, 
a processing circuit coupled to receive a signal representative of the difference from the detection circuit. 
Ueno discloses a power converter system (multi-phase DC-DC converter; see Fig. 1) comprising a plurality of power stages (power stages PW1, PW2, PWN; see Fig. 1) wherein a delay modulation engine (DME) (control unit 12, see Fig. 1) comprises:
a first input node (I1,I2,IN input to control unit 12; see Figs. 1 and 2) coupled to receive a first signal (I1,I2,IN; see Figs. 1 and 2) representative of an output current signal (output currents) of the corresponding power stage (see paragraph 0038, lines 1-2); 
a second input node (Iave input, see Fig. 2) coupled to receive a second signal (Iave; see Fig. 2) representative of an average of the N output currents (averaging the currents; see paragraph 0037, line 1) (se paragraph 0037, lines 1-2); 
a detection circuit (current detecting units CSi; see Figs. 1 and 2) coupled to the first input node and to the second input node and configured to determine a difference between the first signal and the second signal (se paragraph 0039, lines 1-3); and, 
a processing circuit (compensators Gci; see Fig. 2) coupled to receive a signal representative of the difference from the detection circuit (see Fig. 2 and paragraph 0040, lines 1-2), and further configured to generate the respective output signal by applying a delay to an edge of the corresponding pulse width modulation signal (see paragraph 0041, lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herzer’s invention with Ueno’s in order to include a delay modulation engine (DME) in each of Ueno’s power stages, since doing so would help individually equalize the currents output by each of the power stages (see Ueno paragraph 0007, lines 2-4).As to claim 2
Ueno discloses the power converter system of claim 1, wherein the detection circuit further comprises a resistance coupled between the first input node and the second input node (see paragraph 0006, lines 1-6). As to claim 3
Ueno discloses the power converter system of claim 1, wherein the detection circuit determines a sign of the difference between the first signal and the second signal (see paragraph 0041, lines 1-4). As to claim 4
Ueno discloses the power converter system of claim 3, wherein the applied delay is a function of the sign of the difference between the first signal and the second signal (see paragraph 0041, lines 1-7). As to claim 5
Ueno discloses the power converter system of claim 4, wherein the detection circuit further comprises a comparison circuit configured to determine whether a magnitude of the difference between the first signal and the second signal is within a predetermined threshold (see paragraph 0037, lines 3-5). As to claim 8
Ueno discloses the power converter system of claim 1, wherein the detection circuit further comprises an amplifier circuit (gain amplifiers ACL, see Fig. 6) coupled to receive the first signal and the second signal and to amplify a difference between the first signal and the second signal (see paragraph 0060, lines 1-8). As to claim 11
Herzer and Ueno disclose the power converter system of claim 1, wherein the plurality of N power stages are operably interleaved with their respective output signals coupled to supply their respective output currents to a common output node through an output circuit that comprises at least one inductive element (see Herzer Figs. 1 and 2 and Ueno Figs. 1 and 2). As to claim 12
Herzer discloses the power converter system of claim 1, further comprising an integrated circuit (IC) package, wherein the DME is formed within the IC package (see Fig. 1). As to claim 13
Herzer discloses a delay modulation engine (DME) circuit, the circuit comprising: 
a Delay Modulation Engine (DME) (modulator 106, see Figs. 1 and 2) operable to be disposed in each of a plurality of N power stages (power stages 104, see Figs. 1 and 2) operably interleaved with their respective output signals coupled to supply their respective output currents (output current generated by each power stage; see paragraph 0018, lines 4-5) to a common output node (input to filter 114, see Figs. 1 and 2), each power stage of the plurality of N power stages being adapted to receive a corresponding pulse width modulation signal (pulse frequency modulation (PFM) signals; see Fig. 2), wherein the DME comprises: 
generating a respective output signal (driver control signal 120, see Figs. 1 and 2) by applying a delay to an edge of the corresponding pulse width modulation signal (see paragraph 0033, lines 4-16).
Though Herzer discloses a plurality of power stages each including a delay modulation engine (DME), Herzer fails to specifically disclose the DME comprising:
a first input node coupled to receive a first signal representative of an output current signal of the corresponding power stage; 
a second input node coupled to receive a second signal representative of an average of the N output currents; 
a detection circuit coupled to the first input node and to the second input node and configured to determine a sign of a difference between the first signal and the second signal; and, 
a processing circuit coupled to receive a signal representative of the determined sign of the difference from the detection circuit. 
Ueno discloses a plurality of power stages (power stages PW1, PW2, PWN; see Fig. 1) wherein a delay modulation engine (DME) (control unit 12, see Fig. 1) comprises:
a first input node (I1,I2,IN input to control unit 12; see Figs. 1 and 2) coupled to receive a first signal (I1,I2,IN; see Figs. 1 and 2) representative of an output current signal (output currents) of the corresponding power stage (see paragraph 0038, lines 1-2); 
a second input node (Iave input, see Fig. 2) coupled to receive a second signal (Iave; see Fig. 2) representative of an average of the N output currents (averaging the currents; see paragraph 0037, line 1) (se paragraph 0037, lines 1-2); 
a detection circuit (current detecting units CSi; see Figs. 1 and 2) coupled to the first input node and to the second input node and configured to determine a sign of a difference between the first signal and the second signal (se paragraph 0039, lines 1-3); and, 
a processing circuit (compensators Gci; see Fig. 2) coupled to receive a signal representative of the sign of the difference from the detection circuit (see Fig. 2 and paragraph 0040, lines 1-2), and further configured to generate the respective output signal by applying a delay to an edge of the corresponding pulse width modulation signal (see paragraph 0041, lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herzer’s invention with Ueno’s in order to include a delay modulation engine (DME) in each of Ueno’s power stages, since doing so would help individually equalize the currents output by each of the power stages (see Ueno paragraph 0007, lines 2-4).As to claim 14
Ueno discloses the DME circuit of claim 13, wherein the detection circuit further comprises a resistance coupled between the first input node and the second input node (see paragraph 0006, lines 1-6). As to claim 15
Ueno discloses the DME circuit of claim 13, wherein the detection circuit further comprises a comparison circuit configured to determine whether a magnitude of the difference between the first signal and the second signal is within a predetermined threshold (see paragraph 0037, lines 3-5). As to claim 18
Herzer discloses the DME circuit of claim 13, wherein each of the plurality of N power stages are operably interleaved with their respective output signals coupled to supply their respective output currents to a common output node through an output circuit that comprises at least one inductive element (inductors 110, see Fig. 1). As to claim 19
Herzer discloses the DME circuit of claim 13, further comprising an integrated circuit (IC) package, wherein the DME is formed within the IC package (see Fig. 1). As to claim 20
Ueno discloses the DME circuit of claim 13, wherein the detection circuit further comprises an amplifier circuit (gain amplifiers ACL, see Fig. 6) coupled to receive the first signal and the second signal and to amplify a difference between the first signal and the second signal (see paragraph 0060, lines 1-8). 

Allowable Subject Matter
Claims 6, 7, 9, 10, 16, 17, 21, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Herzer nor Ueno, individually or in combination, teaches the processing circuit is further configured to: 
if a trailing/leading edge delay of the generated output signal in an adjacent prior period of the generated output signal is at a minimum value, then increase/reduce a leading/trailing edge delay of the generated output signal; and, 
if a trailing/leading edge delay of the generated output signal in an adjacent prior period of the generated output signal is not at a minimum value, then reduce/increase the trailing/leading edge delay of the generated output signal. 
Herzer and Ueno also fail to specifically teach the amplifier further comprises an analog-to-digital conversion (ADC) circuit, wherein the detection circuit further comprises a state machine coupled to receive an output signal from the ADC, wherein the state machine is further configured to determine an amplitude of the difference between the first signal and the second signal. 
Accordingly, claims 6, 7, 9, 10, 16, 17, 21, and 22 are allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115